   Case 1:19-cv-04216-ILG-PK Document 75-7 Filed 06/29/20 Page 1 of 3 PageID #: 706



    LAW OFFICES OF
 ALAN R. ACKERMAN

     June 29, 2020

     Via ECF
     Honorable Peggy Kuo, U.S.M.J.
     U.S. District Court Eastern District of New York
     U.S. Courthouse
     Room 1207S
     225 Cadman Plaza East
     Brooklyn, NY 11201

              Re:     Gill v. Jus Broadcasting Corp. et al.
                      Case No. 1:19-cv-4216 (ILG)(PK)

     Dear Magistrate Judge Kuo:

              This Letter Memorandum is issued in support of Plaintiff’s Application to compel

     Defendants’ accountant, Niranjan B. Bapat, CPA, to comply with the validly-issued Subpoena for

     him to produce all financial records in his possession pertaining to Defendants, as more fully set

     forth in the Subpoena.

              Initially, it is to be noted that the Defendants and Mr. Bapat waived their opportunity to

     challenge the Subpoena. Fed. R. Civ. P. 45(d)(2)(B), entitled “Objections”, requires the recipient

     of the Subpoena to object within 14 days after the Subpoena is served. No objection was received

     by either Bapat or the Defendant entities. Additionally, Fed. R. Civ. P. 45(d)(3)(A) requires a

     party or Bapat to file a motion for the Court to adjudicate the objection. Neither Bapat nor the

     Defendants can simply refuse to comply by taking no action. Therefore, all defenses are waived.


Alan R. Ackerman, Esq.                          T. (973) 898-1177                araesq@alanackermanlaw.com
Counsellor at Law                               F. (973) 898-1230                1719 Route 10 East, Suite 106
Admitted NJ, NJ District Court                                                          Parsippany, NJ 07054
3rd Cir. Court of Appeals
Case 1:19-cv-04216-ILG-PK Document 75-7 Filed 06/29/20 Page 2 of 3 PageID #: 707
 Honorable Peggy Kuo, U.S.M.J.
 June 29, 2020
 Page 2

        Aside from the procedural failure of Defendants and Bapat to comply, substantively, there

 is no privilege which attaches to tax returns of an entity. As set forth in Hawkins v. Med Approach

 Holdings, Inc., et al., 326 F.R.D. 391 (2018), the Court held that tax returns are not immune from

 civil discovery, citing St. Regis Paper Co. v. United States, 368 U.S. 208 (1961). However, the

 Court requires the party requesting the documentation to meet a two-prong test. Initially, the Court

 must find that the returns are relevant to the subject matter of the case, and secondly, there is a

 compelling need for the returns because the information contained is not otherwise available, citing

 Rosas v. Alice’s Tea Cup, LLC, 127 F. Supp.3d 4 (SDNY 2015).

        Without question, the tax returns are relevant because they document the advances by

 Plaintiff to the Defendant entities will show either an investment or a loan. If they are gifts, then

 the Defendants will have paid gift tax returns because of the amount of the transfers. The

 Complaint clearly sets forth that the cause of action is entirely dependent upon the accountant

 producing his notes, back statements, ledgers, journals, and tax returns. Hawkins further states

 that the Defendants must show that there is an alternative source to obtain the information.

 Defendants have not come forward with any information, nor can they, because these documents

 represent the accountant’s records and notes used contemporaneously with the filing of the returns

 for the Defendant entities throughout the years. There is no legal basis for the Defendants to object

 to an order compelling Bapat to comply with the Subpoena.

        There is no inherent privilege which automatically attaches to personal or corporate tax

 returns. Neither the defendants nor their accountant claims any fifth amendment privilege against

 self-incrimination against the production of records by one's accountant, Couch v. United States,

 1973, 409 U.S. 322, 93 S.Ct. 611, 34 L.Ed.2d 548, 503 F.2d at 1035. See also Fisher v. United

 States, 425 U.S. 391, 96 S.Ct. 1569, 48 L.Ed.2d 39 (1976). “Nor can the accountant himself claim

 a Fifth Amendment privilege for a copy of a document whose original he voluntarily prepared and
Case 1:19-cv-04216-ILG-PK Document 75-7 Filed 06/29/20 Page 3 of 3 PageID #: 708
 Honorable Peggy Kuo, U.S.M.J.
 June 29, 2020
 Page 3

 forwarded to the Internal Revenue Service.” Maggio v. Hynes, 423 F.Supp. 144, 146 (D.C.N.Y.

 1976).

          Taxes are relevant. Two prongs test applies to such request for production—relevancy and

 “compelling need therefor because the information contained therein is not otherwise readily

 obtainable.” Cooper v. Hallgarten & Co., 34 F.R.D. 482 (S.D.N.Y. 1964) (the “Cooper Rule)/.

 This—"relevance and need—is reiterated in subsequent cases such as Smith v. Bader, 83 F.R.D.

 437, 438 (S.D.N.Y. 1979) (Sweet, J.), and S.E.C. v. Cymaticolor Corp., 106 F.R.D. 545, 547

 (S.D.N.Y. 1985) (Edelstein, J.)”. Shanshan Shao v. Beta Pharma, Inc., 2017 WL 1752932, at *2

 (D.Conn., 2017). “The probative value of the tax returns required to be produced—that is to say,

 their relevance—lay in the ability of these documents to shed a light upon relationships,

 responsibilities and liabilities between the corporations and individuals involved in the litigation.

 That is what is involved in the case at bar.” Id. The case would land up summarily decided upon

 the production of the tax returns. The tax returns would summarize evidence supporting the

 disposition of the claims. See also, Sadofsky v. Fiesta Prods., LLC, 252 F.R.D. 143, 149

 (E.D.N.Y.2008)

          For the foregoing reasons, it is respectfully requested that this Court issue an Order

 compelling Naranjan B. Bapat, CPA to comply with the validly-issued Subpoena served upon him

 for Defendants’ records in his possession as requested pursuant to the Subpoena.

                                               Respectfully yours,

                                               LAW OFFICES OF ALAN R. ACKERMAN


 ARA/bc                                        BY:     ALAN R. ACKERMAN, ESQ.

 cc:      Kashmir Gill
          Paul Batista, Esq.
          Rita Dave, Esq
